DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 21 December 2021. As directed by the amendment: Claims 10, 11, 17, and 20 have been amended. Claims 1-20 currently stand pending in the application. 
The amendments to claim 20 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to improper language have been resolved. Accordingly, the claim objections have been withdrawn. 
The amendments to claims 10, 11, and 17 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(b) have been withdrawn. 
The amendments to claim 20 are sufficient to overcome the relevant rejection under 35 U.S.C. 112(d) listed in the previous action. Namely, the improper dependent form has been resolved. Accordingly, the relevant rejection under 35 U.S.C. 112(d) has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends that Chen (US 9,016,171) does not disclose or suggest both a handle and a slot extending through the hammer head and in fluid communication with a distal end of the hammer head, because the slot does not exist along with the handle when the i.e. not a blind hole, for acceptance of the shaft. Just because in the assembled state the shaft occupies the space provided by the slot, does not mean the slot “does not exist.” The slot is a structural element of the hammer head whether or not a shaft is inserted therethrough. By Applicant’s reasoning, a first internal cavity within the hammer head and a second internal cavity within the hammer head, as claimed in claims 1 and 17, would also cease to exist when completely filled with metal, as claimed in claim 6, since the metal occupies the space provided by the cavities. By this example, it is clear that the cavities describe the structure and shape of the hammer head itself, and may or may not be filled with something, just as the slot, as claimed, describes the structure and shape of the hammer head itself, and may or may not be filled with something. Applicant’s argument that the slot allows for the surgical hammer to contact an externally provided shaft to guide the hammer is moot because this is not claimed. Examiner suggests claiming the slot as well as a blind bore extending into the hammer head for receiving the shaft. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,016,171 to Chen, in view of U.S. Patent Application Publication No. US 2007/0113709 to Krallman.  
As to claims 1-5, 7, 8, and 10-15, Chen discloses a surgical hammer comprising a handle (not shown; col. 2 / ll. 9-10); and a hammer head (10) connected to the handle, the hammer head including a slot (13; a slot is commonly understood to mean a long narrow aperture) extending through the hammer head and in fluid communication with a distal end of the hammer head (the distal end shown in FIGs. 1 and 4 on the top face that comprises an opening of 13) (col. 2 / ll. 9), shown in FIGs. 1 and 4, a first internal cavity (one 14) within the hammer head spaced laterally from the slot (col. 2 / ll. 10-15), and a second internal cavity (other 14) within the hammer head spaced laterally from the slot, shown in FIGs. 1 and 4; wherein a portion of each of the first internal cavity and the second internal cavity is filled with a metal (31) (col. 2 / ll. 26-35); wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (31) (col. 2 / ll. 26-35); wherein the first internal 
As to claim 6, in another interpretation, Chen discloses a first internal cavity (portion of one 14 that houses metal 31, i.e. the larger diameter portion that is proximal to respective end cap 20 in FIG. 4) i.e. the larger diameter portion that is proximal to respective end cap 20 in FIG. 4) within the hammer head spaced laterally from the slot; wherein each of the first internal cavity and the second internal cavity is completely filled with metal (under broadest reasonable interpretation, each internal cavity is completely filled since the metal ball bearings are fully and evenly packed as shown in FIG. 1 with no spaces between adjacent ball bearings so that no more metal ball bearings could be inserted). 
Chen is silent as to the hammer comprising a handle and a shaft extending from the handle; and the hammer head connected to the shaft; wherein the shaft is connected to the hammer head about a proximal end of the hammer head; wherein the shaft is connected to the hammer head about a longitudinal midportion of the hammer head; wherein the slot is an elongated slot having a longitudinal axis parallel to a longitudinal axis of the shaft.
Krallman teaches a hammer comprising a handle (30); a shaft (22) extending from the handle (¶44), shown in FIGs. 2 and 4; and a hammer head (12b) connected to the shaft, shown in FIG. 4, the hammer head including a slot (26) for receiving the shaft extending through the hammer head, and a first internal cavity (32) within the hammer head spaced laterally from the slot (¶51); wherein the shaft is connected to the hammer head about a proximal end of the hammer head (the shaft is connected to the hammer head about the proximal end of the hammer head because the shaft passes through the entire length of the hammer head and is thus connected to the hammer head about its length including its proximal end); wherein the slot is an elongated slot having a longitudinal axis (any axis extending through 26 from top to bottom) parallel to a longitudinal axis of the shaft.
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Chen’s hammer a handle and shaft as taught by Krallman, since Chen discloses that the slot is for receiving a handle but does not show or further describe the handle. 

As to claim 9, although it appears that the first internal cavity and the second internal cavity have an overall volume of about 40% of an overall volume of the hammer head, assuming arguendo, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the first internal cavity and the second internal cavity with an overall volume of about 40% of an overall volume of the hammer head, since discovering an optimum value of a result effective variable involves only routine skill in the art, and this value would provide a balance between a sufficient amount of ball bearings to provide anti-rebound properties while still retaining structural integrity of the hammer head. 

As to claims 17 and 20, Chen discloses a surgical hammer comprising a handle (not shown; col. 2 / ll. 9-10); and a substantially cylindrical hammer head (10; under broadest reasonable interpretation, the shape of the hammer head may be dictated by the cylindrical shape of the end caps 20 since they provide the greatest diameter and are the portions which receive impact and are therefore structurally important; in another interpretation, even the body of the hammer head is substantially cylindrical since overall, the body of the head is substantially cylindrical with portions removed from the cylinder to provide flat faces) connected to the handle, the hammer head including an elongated tapered slot (13; a slot is commonly understood to mean a long narrow aperture; the slot is tapered due to the chamfered edges at the distal end of the slot, which taper the slot from its widest point at the distal face of the hammer head to a narrower width through a length of 13) extending through the hammer head and in fluid communication with a distal end of the hammer head (the distal end shown in FIGs. 1 and 4 on the top face that comprises an opening of 13) (col. 2 / ll. 9), shown in FIGs. 1 and 4, a cylindrical first internal cavity (one 14) within the hammer head spaced laterally from the elongated tapered slot (col. 2 / ll. 10-15) and at least partially filled with metal ball bearings or shot (31) (col. 2 / ll. 26-35), and a cylindrical second internal cavity (other 14) within the hammer head spaced laterally from the elongated tapered slot and at least partially filled with metal ball bearings or shot, shown in FIGs. 1 and 4; wherein the metal ball bearings or shot occupy, by volume, from about 20% to about 95% of the total internal volume of the first internal cavity and the second internal cavity (as shown in FIGs. 1 and 4, each cavity is filled with metal ball bearings 31 by about 75% by volume). 
Chen is silent as to the hammer comprising a handle and a shaft extending from the handle; and the hammer head connected to the shaft about a proximal end and a longitudinal midportion of the hammer head.
Krallman teaches a hammer comprising a handle (30); a shaft (22) extending from the handle (¶44), shown in FIGs. 2 and 4; and a hammer head (12b) connected to the shaft, shown in FIG. 4, the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Chen’s hammer a handle and shaft as taught by Krallman, since Chen discloses that the slot is for receiving a handle but does not show or further describe the handle. As taught by Krallman, the shaft would be received through the slot in Chen’s hammer head, and the handle would be disposed at a proximal end of the shaft, for a user to manipulate the hammer as is well known in the tool arts. The handle would provide better grip for the user. The slot and shaft would be complementarily sized and shaped such that the shaft would extend through the slot in a snug manner for secure attachment to the hammer head, as taught by Krallman. The shaft would be connected to Chen’s hammer head about the proximal end of the hammer head because the shaft passes through the entire length of the hammer head, as taught by Krallman and since Chen’s slot extends entirely therethrough, and is thus connected to the hammer head about its length including its proximal end. As shown in Chen, the slot is at a longitudinal midportion of the hammer head and thus the shaft that is connected to the hammer head by insertion into the slot is also at the longitudinal midportion of the hammer head. 

As to claim 18, although it appears that the first internal cavity and the second internal cavity have an overall volume of about 40% of an overall volume of the hammer head, assuming arguendo, at . 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Krallman (hereinafter, “Chen/Krallman”), as applied to Claims 1-15, 17, 18, and 20 above, and further in view of U.S. Patent No. US 9,044,846 to Dawson et al. (hereinafter, “Dawson”). 
Chen/Krallman disclose the claimed invention except for wherein the hammer head has an overall weight of about 100 grams to 5 kilograms. 
Dawson teaches that a handheld hammer for manually applying striking forces may have an overall weight determined by the weight of the unladen tool structure, the volume of an internal cavity, and the bulk density of the weighting material, including metals, that is added into the internal cavity, where the unladen hammer may weigh about 1.25 pound (567 g) (taking a value from the middle of the disclosed range, col. ; since the disclosed range also discloses that the unladen hammer may weigh less than 1.5 pound, which includes the value of about 1.25 pound) and the addition of the added material into the internal cavity may double (to 2.5 pound or 1.13 kg) or triple (to 3.75 pound or 1.7 kg) or quadruple (to 5 pound or 2.27 kg) the weight, to provide a hammer that can be increased in weight for various applications while maintaining a low unladen weight for ease of transport. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hammer head of Chen/Krallman with an overall weight of about 567 g (in an interpretation where the overall weight of the hammer head does not include the material . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                   

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775